Citation Nr: 1755460	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic headache disability.

2.  Entitlement to service connection for a chronic left lung disability.

3.  Entitlement to service connection for lipomas.

4.  Entitlement to service connection for a chronic disability manifested by muscle deterioration.

5.  Entitlement to service connection for a chronic disability manifested by degeneration of bones.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has come to the Board from the Houston, Texas, RO.

In October 2016, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a headache disability, left lung disability, lipomas, muscle deterioration, and degeneration of bones caused by his exposure to contaminants while service on active duty at Camp Lejeune, North Carolina.  

The Board observes that VA has developed special adjudicatory procedures for Veterans stationed at Camp Lejeune who drank contaminated water with adjudication centralized to the Louisville RO.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section I, Topic 7, Subtopics a-k.

It does not appear that the RO complied with the relevant VBA Manual M21-1 provisions.  On remand, the development mandated by VBA Manual M21-1 for claims based on exposure to contaminated drinking water at Camp Lejeune should be accomplished.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at 6.  

None of the Veteran's claimed conditions are specifically recognized by VA as residuals of contaminated water at Camp Lejeune pursuant to 38 C.F.R. § 3.307, 3.309.  However, this does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In support of his claim, the record includes a January 2015 VA Neurology Note that indicates that the Veteran claimed that during his stay in the military, he was exposed to PCE, TCE, vinyl chloride, JP5 and dioxin, that his headaches began after exposure to those chemical toxins, and that he believed that there was a reasonable correlation of causality between the exposure of those known toxic agents and the development of migraine headaches.  The record also includes an April 2015 VA Progress Note includes an opinion that it is possible that the Veteran's problems might be because of exposure to chemical, etc. while he was activity duty.  However, the entire VA Progress Note does not appear to be of record.    

Thus, the Board finds that the Veteran should be requested to identify all VA and or private treatment facilities and dates of treatment for his claimed disabilities on appeal after which an attempt should be made to associate all outstanding VA treatment records with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Current development procedures should be followed for the development of the Veteran's claims for service connection as a result of exposure contaminated water at Camp Lejeune.  See M21-1, Part IV.ii.1.I.7.a-k.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his headaches, left lung, lipomas, muscle deterioration, and bone degeneration that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran is hereby advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded the appropriate VA examination(s) by appropriate physician(s).  The physician(s) is/are to be provided information about the circumstances of the Veteran's service at Camp Lejeune; the materials mandated at VBA Manual M21-1, V.ii.1.I.17.a. ("Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune"); and access to Virtual VA and VBMS.  The physician(s) must specify in his or her report(s) that all information and records noted above have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner(s) should identify all current chronic disorders with regard to headaches, the left lung, lipomas, muscle deterioration, and bone degeneration.  For each disorder identified, the examiner(s) is/are to provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service or is otherwise related to the Veteran's service to include symptoms documented during such service or as due to exposure to contaminated drinking water at Camp Lejeune.  

It would be helpful if the examiner(s) would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested above has been completed, the addendum and examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented at once.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




